IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00351-CV

                    IN THE INTEREST OF L.M.B., A CHILD



                           From the 378th District Court
                                Ellis County, Texas
                              Trial Court No. 95519D


                           MEMORANDUM OPINION

       On November 16, 2017, the Clerk of this Court notified Appellant that the $205

filing fee in this cause was past due and that the appeal would be dismissed if Appellant

did not either establish the right to proceed without payment of costs or pay the filing fee

within fourteen days of the date of the letter. No response has been received from

Appellant. Accordingly, the appeal is dismissed. See TEX. R. APP. P. 42.3(c).




                                                 REX D. DAVIS
                                                 Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 20, 2017
[CV06]




In the Interest of L.M.B., a Child              Page 2